PER CURIAM.
This is the appeal of an order of direct criminal contempt. The trial court’s basis for finding appellant in criminal contempt is abundantly clear from the transcript; nevertheless, Florida Rule of Criminal Procedure 3.830 specifically requires that the judgment contain a recital of the underlying facts. This court has required strict adherence to this rule and the state concedes error.
Upon remand, entry by the trial court of a proper judgment and sentence will obviate appellant’s objection that he was improperly sentenced to county jail for a period in excess of a year. Section 922.051, Florida Statutes (1987) does not apply here because the contempt did not even occur until after sentencing on the felony. See Singleton v. State, 554 So.2d 1162 (Fla.1990).
Appellant’s remaining point on appeal is without merit.
REMANDED for proceedings consistent with this opinion.
DANIEL, C.J., and COWART and GRIFFIN, JJ., concur.